
	
		II
		111th CONGRESS
		2d Session
		S. 2936
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 20, 2010
			Mr. Baucus (for himself,
			 Mr. Grassley, Mr. Reid, Mr. Nelson of
			 Florida, Mr. LeMieux,
			 Mr. Schumer, Mrs. Gillibrand, Mr.
			 Rockefeller, Mr. Hatch,
			 Mr. Bingaman, Mr. Bunning, Mr.
			 Kerry, Mr. Enzi,
			 Mrs. Lincoln, Mr. Cornyn, Mr.
			 Menendez, Mr. Dodd,
			 Mr. Harkin, Ms.
			 Landrieu, Mr. Whitehouse,
			 Mr. Udall of Colorado,
			 Mr. Dorgan, Mr.
			 Johnson, Mrs. Shaheen,
			 Mr. Conrad, Mr.
			 Lugar, Mr. Johanns,
			 Mr. Lautenberg, Mr. Ensign, Mr.
			 Burris, and Mr. Brownback)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To accelerate the income tax benefits for
		  charitable cash contributions for the relief of victims of the earthquake in
		  Haiti.
	
	
		1.Short titleThis Act may be cited as the
			 Haiti Assistance Income Tax Incentive
			 Act.
		2.Acceleration of income tax benefits for
			 charitable cash contributions for relief of the earthquake in Haiti
			(a)In generalFor purposes of section 170 of the Internal
			 Revenue Code of 1986, a taxpayer may treat any contribution described in
			 subsection (b) made after January 11, 2010, and before March 1, 2010, as if
			 such contribution was made on December 31, 2009, and not in 2010.
			(b)Contribution describedA contribution is described in this
			 subsection if such contribution is a cash contribution made for the relief of
			 victims in areas affected by the earthquake in Haiti on January 12, 2010, for
			 which a charitable contribution deduction is allowable under section 170 of the
			 Internal Revenue Code of 1986.
			(c)RecordkeepingIn the case of a contribution described in
			 subsection (b), a telephone bill showing the name of the donee organization,
			 the date of the contribution, and the amount of the contribution shall be
			 treated as meeting the recordkeeping requirements of section 170(f)(17) of the
			 Internal Revenue Code of 1986.
			
